       Case 2:18-cv-14046-GGG-MBN Document 166 Filed 10/18/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC                                                         CIVIL ACTION NO.
                                                                                  18-14046 C/W 18-14051
VERSUS
                                                                                  MOTION PERTAINS TO: 18-14046
CAPTAIN KRISTI M. LUTTRELL,
IN HER OFFICIAL CAPACITY AS                                                       SECTION: "T"(5)
FEDERAL ON-SCENE COORDINATOR
FOR THE MC20 UNIFIED COMMAND, et al.                                              JUDGE: GREG G. GUIDRY

                                                                                  MAGISTRATE JUDGE:
                                                                                  MICHAEL NORTH


                                                            ORDER

          Upon consideration of the Unopposed Motion for One-Week Extension of Time to

Respond to Plaintiff’s Motion to Compel filed by Defendants Captain Kristi M. Luttrell and

United States of America in Case No. 18-14046,

          IT IS ORDERED that the motion is GRANTED for good cause shown. The hearing

date on the Motion to Compel (Rec. doc. 162)1/ is continued to November 6, 2019 at 11:00

a.m. with oral argument. The Federal Defendants shall have until October 29, 2019 to

respond to said motion.

                                                      18th day of October, 2019.
          SO ORDERED in New Orleans, Louisiana, this _____


                                                                        __________________________
                                                                               Michael B. North
                                                                         United States Magistrate Judge


___________________________________________________________________
1/ Counsel for Plaintiff is reminded of the Court's standing order of April 5, 2019 (rec. doc. 74) relative to providing a hard
copy of filings in excess of 50 pages to chambers in advance of the hearing.
